Order unanimously affirmed. Memorandum: We find no defect in the indictment. Appellant presented no other question in his petition, and the County Court had before it only the indictment issue. We do not consider the question of the validity of the plea, raised for the first time in appellant’s brief. (Appeal from order of Genesee County Court denying, without a hearing, motion to vacate judgment of conviction for attempted grand larceny, first degree, rendered October 25, 1960.) Present — Marsh, J. F., Witmer, Moule and Henry, JJ.